DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claim 15 directed to an invention non-elected without traverse.  Accordingly, claim 15 has been cancelled.

Specification
The amendments to the Specification and to the Abstract filed 2/16/2021 are acceptable and have been entered.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claim 1:	The term “and” on each of lines 8 and 14 has been deleted.
Claim 12:	The term “delivery” has been inserted before the term “cannula” on line 3.
Claim 14: 	The phrase “one or more” has been inserted before the term “computing” on line 1. The term “delivery” has been inserted before the term “cannula” on each of lines 3 and 4.
Claim 15 has been cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1-14 were indicated in the 11/16/2020 Office Action as being allowable except for the presence of various objections and 112(b) rejections. The amendments filed 2/16/2021 overcome all of the outstanding objections and 112(b) rejections and, accordingly, claims 1-14 are in condition for allowance. Newly presented independent claim 16 is of similar scope – the only difference being that claim 16 specifies that the withdrawal of the delivery cannula is from the patient while claim 1 is silent as to what structure the withdrawal is relative to – and, therefore, the statement of reasons for allowance pertaining to claim 1 also pertains to claim 16. Please see the 11/16/2020 Detailed Action for a detailed statement of reasons for allowance. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMI A BOSWORTH whose telephone number is (571)270-5414.  The examiner can normally be reached on Mon - Thurs 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KAMI A BOSWORTH/Primary Examiner, Art Unit 3783